DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 29 September 2022.  These drawings are acceptable.
Specification
The amended abstract of the disclosure was received on 27 September 2022.  The abstract as received is objected to because it is not on a separate sheet.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 objected to because of the following informalities:  
In line 5, the phrase “atleast” should be properly spaced.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the phrase “forming a plurality of gold rods having the same diameter and shape as the at least one die aperture’ is unclear.  How is this possible.  Paragraph 29 of Applicant’s Specification states that if more than one die is present, they have different diameters.  How can two dies of different diameters both be the same as the diameter of the gold rods?
In regards to Claim 4, the phrase “forming a plurality of gold rods, resulting from the passing of the drawing material, the gold rods having the same diameter and shape as the at least one die aperture” is unclear.  How is this possible.  Paragraph 29 of Applicant’s Specification states that if more than one die is present, they have different diameters.  How can two dies of different diameters both be the same as the diameter of the gold rods?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean document (101450454; see translation) in view of Phillips et al (20090142275).
The Korean document teaches a gold thread (Title) wherein the gold rod used is of a diameter of 0.02 mm or less (Abstract).  While the Korean document essentially teaches the invention as detailed, it fails to specifically teach other variations in thread form beyond a monofilament.  Phillips, however, teaches that in related arts is it known that similar threads can be of monofilament or plied multifilament (Paragraph 26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the thread from multiple filaments instead of just one filament, so as to allow for better flexibility.  Multifilament yarns are more flexible than monofilament yarns of the same outer diameter since the filament are able to slide past one another during bending.  The ordinarily skilled artisan would have known this and appreciated the benefits of such a known structure.  In regards to the number of filaments to be used, be it two, three, four, or more, this would be well within the abilities of the ordinarily skilled artisan. 
Response to Arguments
Examiner has withdrawn the art rejections with regards to the method claims.  
Specifically, while the Korean document teaches a final diameter of 0.02 mm or less, it does not teach that this is strictly due to drawing the material through the aperture alone.  With regards to the product, however, the combination still teaches the resultant product.
With regards to Phillips, Applicant argues that Phillips fails to specifically teach gold.  Examiner’s position remains that the Korean document teaches the material, and is simply silent as to other possible suture structures.  Phillips teaches several possible suture structures, and teaches using metals.  As such, the ordinarily skilled artisan would understand and expect success utilizing multiple filaments of the Korean document in a plied bundle structure as taught by Phillips.  
Allowable Subject Matter
Claims 1 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732